Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-26) and Species 6 (Figure 23 – which applicant indicated as corresponding to claims 1-26) in the reply filed on 10/31/2022 is acknowledged. Claims 27-37 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7, 9-10 and 12-14 are rendered indefinite by the unit “GSM” or “grams per square meter” as described in Applicant’s specification ([0145]) since it is unclear how density can be calculated in grams per square meter. Grams per square meter is not a proper unit of measurement for density. Should this be grams per cubic meter,  grams per cubic centimeter, kilograms per cubic meter? Clarification is needed. For examination purposes, Examiner interprets the density values as grams per cubic centimeter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921) in view of Chase et al. (US 2017/0341847).
Regarding claim 1, Veiseh discloses a modular box assembly (See Figs. 1A-1B) comprising: a box (at 104 in Fig. 1B), the box comprising a bottom box panel and four side box panels, the four side box panels and the bottom box panel defining a box cavity; a first thermal liner (at 210) positioned within the box cavity (as shown in Fig. 1B), the first thermal liner comprising a first length of insulating material, the first thermal liner defining three first liner panels (200a, 200b, 200c), wherein at least one side box panel is covered by a first liner panel (200a); and a second thermal liner (210’) positioned within the box cavity, the second thermal liner comprising a second length of insulating material, the second thermal liner defining three second liner panels (See Fig. 1B), wherein at least one other of the side box panels is covered by a second liner panel; wherein the bottom box panel is covered by a first liner panel (200b) not covering any side box panel. Veiseh discloses the claimed invention except for the specifics of the thermal liners.
However, Chase teaches a container portion (30) being provided with an insulation element (1) comprising a length of pre-laminated material (See Fig. 1) having an insulation batt (10) in facing contact with a first sheet (20 at the top side of Fig. 1) and with a second sheet (20 at the bottom side of Fig. 1), wherein the insulation batt is formed from a mixture of material reinforcement fibers (irregular lengths of natural fibers described in lines 1-5 in [0012] can be considered reinforcement fibers since they act to reinforce the batt due to their physical size, shape and material composition) and thermoplastic binder fibers (thermoplastic binder fibers described in lines 1-77 in [0012]),for the purpose of insulating the contents during shipping of the container, while allowing the insulation to be shipped compressed and expand when unpacked to be used with the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the insulating material of the liners of Veiseh with the pre-laminated material (having an insulation batt between two sheets) as taught by Chase in order to have better insulating properties and convenient shipping of the insulating material.
Regarding claim 2, Chase teaches the pre-laminated material (shown in Fig .1) defines at least one unfinished edge along which a portion of the insulation batt is exposed (as shown in Fig. 1).
Regarding claim 3, Chase teaches the thermoplastic binder fibers and the reinforcement fibers are randomly distributed (See [0012]).
Regarding claim 4, Chase teaches the natural fibers comprise cotton (See [0012]).
Regarding claims 6-7, 9-10, 12-14 and 22-24, Chase teaches a ratio of reinforcement fibers to binder fibers in the insulation batt is 75/25 or 80/20 (See line 8 of [0012]), but does not expressly disclose the density or weight of the insulation batt. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the batt to have any density or weight such as that claimed in order to have the desired insulative properties, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Chase teaches a ratio of reinforcement fibers (natural fibers) to binder fibers in the insulation batt is 80/20 (See line 8 of [0012]).
Regarding claim 11, Chase teaches a ratio of reinforcement fibers (natural fibers) to binder fibers in the insulation batt is 85/15 (See line 8 of [0012]).
Regarding claim 19, Veiseh discloses the first thermal liner and the second thermal liner are each folded into a C-shape (as shown in Figs. 1A-1B).
Regarding claim 20, Chase teaches the thermoplastic binder fibers each have a length measuring between 1/16 inches and 1.5 inches and a denier of between 5 and 12 ([0012]).
Regarding claim 21, Chase teaches the insulation batt comprises less than about 20% by weight of thermoplastic binder fibers (See [0012]).
Regarding claim 25, Chase teaches the first sheet and the second sheet comprise paper (See [0011] and [0013]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921) in view of Chase et al. (US 2017/0341847) as applied to claim 1 above, and further in view of Grimes (US 2012/0328807). As described above, Veiseh-Chase discloses the claimed invention except for the reinforcement fibers comprising a mixture of recycled cardboard and paper fibers. However, Grimes teaches it is well known in the art to form insulation material from a combination of paper and cardboard for the purpose of having good insulation properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the batt of Veiseh-Chase to include cardboard and paper as taught by Grimes in order to increase the thermal properties.
Regarding the specific ratio, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the fibers having any ratio such as that claimed in order to have the desired insulative properties, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding the cardboard being recycled, Official Notice is taken, that it is old and conventional to form cardboard material from recycled material. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have formed the cardboard of Veiseh-Chase-Grimes from recycled material in order to be more environmentally friendly.    

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921) in view of Chase et al. (US 2017/0341847) as applied to claim 1 above, and further in view of Erb, Jr. et al. (US 2003/0099833) and Tristancho Tello (US 2011/0042388). As described above, Veiseh-Chase discloses the claimed invention except for the express disclosure of the specific material of the fibers. However, Erb teaches it is well known in the art for insulating material to be formed from PVOH binder fibers, that are also water soluble, for the purpose of providing strength to the material ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Veiseh-Chase to be formed from PVOH material as taught by Erb in order to provide sufficient strength to the material.
Regarding the material being recyclable, Tristancho Tello teaches a thermal container (1) which is 100% recyclable (See [0028]) for the purpose of being environmentally friendly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular box of Veiseh-Chase-Erb to be 100% recyclable as taught by Tristancho Tello in order to be environmentally friendly.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921) in view of Chase et al. (US 2017/0341847) as applied to claim 1 above, and further in view of Menzel, Jr. (US 2017/0334622). As described above, Veiseh-Chase discloses the claimed invention except for the express disclosure that the fibers are biodegradable. However, Menzel teaches an insulated container comprising insulating fibers which are biodegradable ([0011]) for the purpose of providing an environmental benefit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Veiseh-Chase to be biodegradable as taught by Menzel in order to provide an environmental benefit.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921) in view of Chase et al. (US 2017/0341847) as applied to claim 1 above, and further in view of Tristancho Tello (US 2011/0042388). As described above, Veiseh-Chase discloses the claimed invention except for the express disclosure that the modular box is 100% recyclable. However, Tristancho Tello teaches a thermal container (1) which is 100% recyclable (See [0028]) for the purpose of being environmentally friendly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular box of Veiseh-Chase to be 100% recyclable as taught by Tristancho Tello in order to be environmentally friendly.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921)  in view of Chase et al. (US 2017/0341847) as applied to claim 1 above, and further in view of Whitaker (US 2012/0031957). As described above, Chase discloses the first sheet and the second sheet comprise paper, and wherein the pre-laminated material is pre-laminated paper (i.e. paper first and second sheets are pre-laminated on the batt layer), but does not disclose the reinforcement fibers in the insulation batt are composed of at least one of recycled cardboard and paper fibers. However, Whitaker teaches it is well known in the art for insulation material to be formed from recycled paper fibers for the purpose of having environmental benefits ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Veiseh-Chase to be formed from recycled paper as taught by Whitaker in order to have environmental benefits. 

Claims 1-4, 6-14 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Collison et al. (US 2012/0145568) in view of Chase et al. (US 2017/0341847).
Regarding claim 1, Collison discloses a modular box assembly (100 - See Fig. 8) comprising: a box (at 110), the box comprising a bottom box panel and four side box panels, the four side box panels and the bottom box panel defining a box cavity; a first thermal liner (at 121/122/121 located within the box 110 in Fig. 8) positioned within the box cavity (as shown in Fig. 8), the first thermal liner comprising a first length of insulating material, the first thermal liner defining three first liner panels (121, 122, 121), wherein at least one side box panel is covered by a first liner panel (121); and a second thermal liner (120 at the top of Fig. 8) positioned within the box cavity, the second thermal liner comprising a second length of insulating material, the second thermal liner defining three second liner panels (121, 122, 121), wherein at least one other of the side box panels is covered by a second liner panel; wherein the bottom box panel is covered by a first liner panel (122) not covering any side box panel. Collison discloses the claimed invention except for the specifics of the thermal liners.
However, Chase teaches a container portion (30) being provided with an insulation element (1) comprising a length of pre-laminated material (See Fig. 1) having an insulation batt (10) in facing contact with a first sheet (20 at the top side of Fig. 1) and with a second sheet (20 at the bottom side of Fig. 1), wherein the insulation batt is formed from a mixture of material reinforcement fibers (irregular lengths of natural fibers described in lines 1-5 in [0012] can be considered reinforcement fibers since they act to reinforce the batt due to their physical size, shape and material composition) and thermoplastic binder fibers (thermoplastic binder fibers described in lines 1-77 in [0012]),for the purpose of insulating the contents during shipping of the container, while allowing the insulation to be shipped compressed and expand when unpacked to be used with the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the insulating material of the liners of Collison with the pre-laminated material (having an insulation batt between two sheets) as taught by Chase in order to have better insulating properties and convenient shipping of the insulating material.
Regarding claim 2, Chase teaches the pre-laminated material (shown in Fig .1) defines at least one unfinished edge along which a portion of the insulation batt is exposed (as shown in Fig. 1).
Regarding claim 3, Chase teaches the thermoplastic binder fibers and the reinforcement fibers are randomly distributed (See [0012]).
Regarding claim 4, Chase teaches the natural fibers comprise cotton (See [0012]).
Regarding claims 6-7, 9-10, 12-14 and 22-24, Chase teaches a ratio of reinforcement fibers to binder fibers in the insulation batt is 75/25 or 80/20 (See line 8 of [0012]), but does not expressly disclose the density or weight of the insulation batt. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the batt to have any density or weight such as that claimed in order to have the desired insulative properties, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Chase teaches a ratio of reinforcement fibers (natural fibers) to binder fibers in the insulation batt is 80/20 (See line 8 of [0012]).
Regarding claim 11, Chase teaches a ratio of reinforcement fibers (natural fibers) to binder fibers in the insulation batt is 85/15 (See line 8 of [0012]).
Regarding claim 19, Collison discloses the first thermal liner and the second thermal liner are each folded into a C-shape (as shown in Fig. 8).
Regarding claim 20, Chase teaches the thermoplastic binder fibers each have a length measuring between 1/16 inches and 1.5 inches and a denier of between 5 and 12 ([0012]).
Regarding claim 21, Chase teaches the insulation batt comprises less than about 20% by weight of thermoplastic binder fibers (See [0012]).
Regarding claim 25, Chase teaches the first sheet and the second sheet comprise paper (See [0011] and [0013]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Collison et al. (US 2012/0145568) in view of Chase et al. (US 2017/0341847) as applied to claim 1 above, and further in view of Grimes (US 2012/0328807). As described above, Collison-Chase discloses the claimed invention except for the reinforcement fibers comprising a mixture of recycled cardboard and paper fibers. However, Grimes teaches it is well known in the art to form insulation material from a combination of paper and cardboard for the purpose of having good insulation properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the batt of Collison-Chase to include cardboard and paper as taught by Grimes in order to increase the thermal properties.
Regarding the specific ratio, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the fibers having any ratio such as that claimed in order to have the desired insulative properties, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding the cardboard being recycled, Official Notice is taken, that it is old and conventional to form cardboard material from recycled material. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have formed the cardboard of Collison-Chase-Grimes from recycled material in order to be more environmentally friendly.    

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Collison et al. (US 2012/0145568)  in view of Chase et al. (US 2017/0341847) as applied to claim 1 above, and further in view of Erb, Jr. et al. (US 2003/0099833) and Tristancho Tello (US 2011/0042388). As described above, Collison-Chase discloses the claimed invention except for the express disclosure of the specific material of the fibers. However, Erb teaches it is well known in the art for insulating material to be formed from PVOH binder fibers, that are also water soluble, for the purpose of providing strength to the material ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Collison-Chase to be formed from PVOH material as taught by Erb in order to provide sufficient strength to the material.
Regarding the material being recyclable, Tristancho Tello teaches a thermal container (1) which is 100% recyclable (See [0028]) for the purpose of being environmentally friendly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular box of Collison-Chase-Erb to be 100% recyclable as taught by Tristancho Tello in order to be environmentally friendly.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Collison et al. (US 2012/0145568) in view of Chase et al. (US 2017/0341847) as applied to claim 1 above, and further in view of Menzel, Jr. (US 2017/0334622). As described above, Collison-Chase discloses the claimed invention except for the express disclosure that the fibers are biodegradable. However, Menzel teaches an insulated container comprising insulating fibers which are biodegradable ([0011]) for the purpose of providing an environmental benefit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Collison-Chase to be biodegradable as taught by Menzel in order to provide an environmental benefit.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Collison et al. (US 2012/0145568) in view of Chase et al. (US 2017/0341847) as applied to claim 1 above, and further in view of Tristancho Tello (US 2011/0042388). 
Regarding claim 18, as described above, Collison-Chase discloses the claimed invention except for the express disclosure that the modular box is 100% recyclable. However, Tristancho Tello teaches a thermal container (1) which is 100% recyclable (See [0028]) for the purpose of being environmentally friendly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular box of Collison-Chase to be 100% recyclable as taught by Tristancho Tello in order to be environmentally friendly.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Collison et al. (US 2012/0145568) in view of Chase et al. (US 2017/0341847) as applied to claim 1 above, and further in view of Whitaker (US 2012/0031957). As described above, Chase discloses the first sheet and the second sheet comprise paper, and wherein the pre-laminated material is pre-laminated paper (i.e. paper first and second sheets are pre-laminated on the batt layer), but does not disclose the reinforcement fibers in the insulation batt are composed of at least one of recycled cardboard and paper fibers. However, Whitaker teaches it is well known in the art for insulation material to be formed from recycled paper fibers for the purpose of having environmental benefits ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Collison-Chase to be formed from recycled paper as taught by Whitaker in order to have environmental benefits. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735